DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.
The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under pre-AIA  35 U.S.C. 103(a) are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims under pre-AIA  35 U.S.C. 103(a), the examiner presumes that the subject matter of the various claims was commonly owned at the time any inventions covered therein were made absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and invention dates of each claim that was not commonly owned at the time a later invention was made in order for the examiner to 
Claims 2-6, 8-12, and 14 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter, JR. et al. (US 2011/0241425, hereinafter Hunter) in view of Bae et al.  (US 2010/0210267). 
 	Regarding claims 2, 8, and 14, Hunter teaches a Distributed Antenna System (DAS) (Paragraphs 0032-0035), comprising: 
        a plurality of communicatively coupled digital access units (DAUs) (see Fig. 1, Master unit 12), at least one DAU of the plurality of DAUs configured to route traffic to  at least one remote radio unit (RRU) (Paragraphs 0032-0035, especially Paragraph [0035], teaches….. other non-cellular network infrastructure components that allow the DAS/RAU infrastructure to support lower rate Ethernet data or other data from WiFi/WiMax access points or other standard access points or even maintenance terminals, or IP cameras, etc. Data sent to or received from such optional load devices can be combined by the RAU 16 with other traffic exchanged by the RAU 16 with the Das 10 MU 12); and 
     	the at least one RRU in communication with the at least one DAU (Paragraphs 0032-0032, especially Paragraph [0032], Hunter teaches a distributed antenna system (DAS), such as the exemplary DAS 10 illustrated in FIG. 1, may include one or more master units (MU) 12 that are in communication with various base transceiver stations (BTSs) 14 of various cellular providers employing different air interfaces and a series of physically separated remote antenna units (RAUs) that are each connected to the MU via a serial link 18)  and configured to: 
(Paragraphs 0032-0035, especially Paragraph 0032, Hunter teaches…..the MU 12 down converts and digitizes, e.g., performs analog-to-digital conversion (ADC) of signals from the base station(s) 14 and time division multiplexes (TDM) the digital data into frames that are transmitted over serial links 18 to the RAUs 16. The RAUs 16 digital to analog converters (DAC) convert the data to analog and up convert the analog signals to the required RF for transmission to fixed or mobile subscribers 20 in the system. Paragraphs Paragraph [0034], Hunter teaches …. increased frequency range at the RAU 16 would allow the RAU 16 to support cellular based traffic for additional cellular operators, or allow the RAU to support non-cellular RF communications, such as public safety related RF channels. Paragraph [0035], teaches….. other non-cellular network infrastructure components that allow the DAS/RAU infrastructure to support lower rate Ethernet data or other data from WiFi/WiMax access points or other standard access points or even maintenance terminals, or IP cameras, etc. Data sent to or received from such optional load devices can be combined by the RAU 16 with other traffic exchanged by the RAU 16 with the Das 10 MU 12), wherein the at least one DAU is configured to transmit the traffic to the at least one RRU (Paragraphs 0032-0035, especially Paragraph [0032] Hunter teaches …..the MU 12 down converts and digitizes, e.g., performs analog-to-digital conversion (ADC) of signals from the base station(s) 14 and time division multiplexes (TDM) the digital data into frames that are transmitted over serial links 18 to the RAUs 16. The RAUs 16 digital to analog converters (DAC) convert the data to analog and up convert the analog signals to the required RF for transmission to fixed or mobile subscribers 20 in the system.  Paragraph [0034], Hunter teaches …. increased frequency range at the RAU 16 would allow the RAU 16 to support cellular based traffic for additional cellular operators, or allow the RAU to support non-cellular RF communications, such as public safety related RF channels. Paragraph [0035], teaches….. other non-cellular network infrastructure components that allow the DAS/RAU infrastructure to support lower rate Ethernet data or other data from WiFi/WiMax access points or other standard access points or even maintenance terminals, or IP cameras, etc. Data sent to or received from such optional load devices can be combined by the RAU 16 with other traffic exchanged by the RAU 16 with the Das 10 MU 12), but does not specifically teach  at least one DAU of the plurality of DAUs configured to route traffic to another DAU of the plurality of DAUs.
 	However, in related art, Bae teaches at least one DAU of the plurality of DAUs configured to route traffic to another DAU of the plurality of DAUs (Paragraphs [0071-0075 and 0084-0088, especially Paragraphs 0071-0075, Bae teaches next, the serving gateway (Digital access unit (DAU)) 153 transmits a request for a redirection to the selected target gateway (Digital access unit (DAU))  163 at step 421. In this step, the serving gateway (Digital access unit (DAU)) 153 may inquire whether the target gateway (Digital access unit (DAU)) 163 is connectable, namely, whether the target gateway 163 approves a redirection. Also, the serving gateway 153 may send, to the target gateway 163, a femto cell identifier, address information, authentication information, manufacturer information, etc. of the femto cell 113 itself, and user identifiers, authentication information, context information, etc. of the user terminals (not shown) registered in the femto cell 113. The target gateway 163 receives the redirection request from the serving gateway 153 and transmits a response to the redirection request to the serving gateway 153 at step 423. Here, the target gateway 163 may notify a safe reception of the redirection request to the serving gateway 153. Also, the target gateway 163 may notify approval for a redirection after determining whether it may be connectable with the femto cell 113. Next, the serving gateway 153 transmits instructions of a redirection to the femto cell 113 at step 425. Here, the serving gateway 153 may notify the target gateway 163 for a redirection to the femto cell 113. The femto cell 113 receives the redirection instructions and transmits a response to the redirection instructions to the serving gateway 153 at step 427. Here, the femto cell 113 may notify a safe reception of the redirection instructions to the serving gateway 153. Finally, the femto cell 113 performs a redirection from the serving gateway 153 to the target gateway 163 at step 429. That is, the femto cell 113 releases a connection from the serving gateway 153 and instead establishes a connection with the target gateway 163). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to use Bae’s teaching about at least one DAU of the plurality of DAUs configured to route traffic to another DAU of the plurality of DAUs with Hunter’s invention in order to performs a redirection from the serving gateway 153 to the target gateway 163 at step 429. That is, the femto cell 113 releases a connection from the serving gateway 153 and instead establishes a connection with the target gateway 163 (See Bae, Paragraph [0075]).
 	Regarding claims 3 and 9, the combination of Hunter and Bae teach all the claimed elements in claim 2. In addition, Hunter teaches the DAS of claim 2, wherein (Paragraphs 0032-0035, especially Paragraph [0032], teaches the MU 12 down converts and digitizes, e.g., performs analog-to-digital conversion (ADC) of signals from the base station(s) 14 and time division multiplexes (TDM) the digital data into frames that are transmitted over serial links 18 to the RAUs 16. The RAUs 16 digital to analog converters (DAC) convert the data to analog and up convert the analog signals to the required RF for transmission to fixed or mobile subscribers 20 in the system. Paragraph [0034], Hunter teaches …. increased frequency range at the RAU 16 would allow the RAU 16 to support cellular based traffic for additional cellular operators, or allow the RAU to support non-cellular RF communications, such as public safety related RF channels. Paragraph [0035], teaches….. other non-cellular network infrastructure components that allow the DAS/RAU infrastructure to support lower rate Ethernet data or other data from WiFi/WiMax access points or other standard access points or even maintenance terminals, or IP cameras, etc. Data sent to or received from such optional load devices can be combined by the RAU 16 with other traffic exchanged by the RAU 16 with the Das 10 MU 12).
Regarding claims 4 and 10, the combination of Hunter and Bae teach all the claimed elements in claim 2. In addition, Hunter teaches the DAS of claim 2, wherein the traffic includes IP traffic data (non-cellular) and cellular traffic data, and the at least one RRU is further configured to: transmit a first plurality of RF signals associated with the IP traffic data to the wireless subscribers; and transmit a second plurality of RF signals associated with the cellular traffic data to the wireless subscribers (Paragraphs 0032-0035, especially Paragraph [0032] Hunter teaches …..the MU 12 down converts and digitizes, e.g., performs analog-to-digital conversion (ADC) of signals from the base station(s) 14 and time division multiplexes (TDM) the digital data into frames that are transmitted over serial links 18 to the RAUs 16. The RAUs 16 digital to analog converters (DAC) convert the data to analog and up convert the analog signals to the required RF for transmission to fixed or mobile subscribers 20 in the system.  Paragraph [0034], Hunter teaches …. increased frequency range at the RAU 16 would allow the RAU 16 to support cellular based traffic for additional cellular operators, or allow the RAU to support non-cellular RF communications, such as public safety related RF channels. Paragraph [0035], teaches….. other non-cellular network infrastructure components that allow the DAS/RAU infrastructure to support lower rate Ethernet data or other data from WiFi/WiMax access points or other standard access points or even maintenance terminals, or IP cameras, etc. Data sent to or received from such optional load devices can be combined by the RAU 16 with other traffic exchanged by the RAU 16 with the Das 10 MU 12, wherein the DAU (Master unit)  is configured to transmit the IP traffic data and the cellular traffic data to each of the at least one RRUs (Remote Antenna Unit) via a shared communication path). 
 Regarding claims 5 and 11, the combination of Hunter and Bae teach all the claimed elements in claim 2. In addition, Hunter teaches the DAS of claim 2, wherein the traffic includes IP traffic data and cellular traffic data, and the at least one DAU is configured to transmit the traffic to the at least one RRU via a communication path shared between the IP traffic data and the cellular traffic data (Paragraphs 0032-0035, especially Paragraph [0032] Hunter teaches …..the MU 12 down converts and digitizes, e.g., performs analog-to-digital conversion (ADC) of signals from the base station(s) 14 and time division multiplexes (TDM) the digital data into frames that are transmitted over serial links 18 to the RAUs 16. The RAUs 16 digital to analog converters (DAC) convert the data to analog and up convert the analog signals to the required RF for transmission to fixed or mobile subscribers 20 in the system.  Paragraph [0034], Hunter teaches …. increased frequency range at the RAU 16 would allow the RAU 16 to support cellular based traffic for additional cellular operators, or allow the RAU to support non-cellular RF communications, such as public safety related RF channels. Paragraph [0035], teaches….. other non-cellular network infrastructure components that allow the DAS/RAU infrastructure to support lower rate Ethernet data or other data from WiFi/WiMax access points or other standard access points or even maintenance terminals, or IP cameras, etc. Data sent to or received from such optional load devices can be combined by the RAU 16 with other traffic exchanged by the RAU 16 with the Das 10 MU 12, wherein the DAU (Master unit)  is configured to transmit the IP traffic data and the cellular traffic data to each of the at least one RRUs (Remote Antenna Unit) via a shared communication path). 
 	Regarding claims 6 and 12, the combination of Hunter and Bae teach all the claimed elements in claim 2. In addition, Hunter teaches the DAS of claim 2, wherein the at least one DAU (Fig. 1, item 12) is configured to receive the traffic from a base transceiver station (BTS) 14 via an RF connection (Paragraph 0032, …..The MU DAC converts the signals from the mobile/fixed subscribers 20 and up-converts them to the appropriate signals for transmission to the various BTSs 14).  
Claims 7 and 13 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Hunter, JR. et al. (US 2011/0241425, hereinafter Hunter) in view of Bae et al.  (US 2010/0210267), and further in view of Capece et al.  (US 2009/0003196).
 	Regarding claims 7 and 13, the combination of Hunter and Bae fail to teach the DAS of claim 2, wherein a first RF signal of the plurality of RF signals includes a first plurality of carriers, and a second RF signal of the plurality of RF signals includes a second plurality of carriers, and wherein a number of the first plurality of carriers is different than a number of the second plurality of carriers.
 	However, in related art, Capece teaches the DAS of claim 16, wherein a first RF signal of the plurality of RF signals includes a first plurality of carriers, and a second RF signal of the plurality of RF signals includes a second plurality of carriers, and wherein a number of the first plurality of carriers is different than a number of the second plurality of carriers (See Claims 1, 2, 7-9, and 17-19; Paragraphs 0005, 0019, and 0020). Therefore, it would have been obvious to one of ordinary skill in the art, at the time the invention was made to use (pre-AIA ) or before the effective filing date of the claimed invention (AIA ) to adapt the teaching of the DAS, wherein a first RF signal of the plurality of RF signals includes a first plurality of carriers, and a second RF signal of the plurality of RF signals includes a second plurality of carriers, and wherein a number of the first plurality of carriers is different than a number of the second plurality of carriers, as taught by Capece, to the system of Hunter and Bae in order to maintaining a consistent quality of service level for mobile subscribers (See Capece et al., paragraph 0002). 
Response to Arguments
Applicant's arguments filed 12/24/2020 have been fully considered but they are not persuasive. In the Remarks, page 1, under the title “Claim Rejection under 35 U.S. C § 103”, recites, Claim 1 recites the limitaitons…….. which should be “Claim 2 recites the limitations….”. Further, Applicant argues that the combination of Hunter and Bae fails to teach at least one DAU of the plurality of DAUs configured to route traffic to another DAU of the plurality of DAUs. The Examiner respectfully disagrees. The Examiner points to Fig. 3 of Applicant’s specification wherein DAU is connected to three Remote Radio Head Units (RRUs) which create three femto or pico or micro cells and RRU 2 is connected to mobile station. Further, in Fig. 2, DAU1 is connected to DAU 2. Similarly, Paragraph [0032] of Hunter, describes a distributed antenna system (DAS), such as the exemplary DAS 10 illustrated in FIG. 1, may include one or more master units (MU) 12 that are in communication with various base transceiver stations (BTSs) 14 of various cellular providers employing different air interfaces and a series of physically separated remote antenna units (RAUs) that are each connected to the MU via a serial link 18), but Hunter does not teaches Master units configured to route traffic to another Master unit. In related art, Bae in Paragraphs [0030] teaches …..each of the femto gateways 150 (Digital access unit (DAU) checks the load condition depending on operation performance and shares the load condition jointly with other gateways (DAU). Paragraph [0071], Bae teaches next, the serving gateway (DAU) 153 transmits a request for a redirection to the selected target gateway 163 at step 421. In this step, the serving gateway (Digital access unit (DAU)) 153 may inquire whether the target gateway 163 is connectable, namely, whether the target gateway 163 approves a .
 	Therefore, the examiner contends that the rejection to claims 2-14 is proper.
Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DOMINIC E REGO whose telephone number is (571)272-8132.  The examiner can normally be reached on Monday-Friday, 8:00am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/DOMINIC E REGO/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        Tel 571-272-8132